The appellant was convicted in the District Court of Erath County on a charge of receiving and concealing twenty-five goats that had been stolen from H. M. Colwick. The offense is alleged to have been committed on January 26, 1939, and the facts of the case disclose that three parties, acting together, stole the goats at night and drove to Fort Worth, where they delivered them to the appellant at his home about two o'clock in the morning. There is some evidence that this was done by a prior arrangement, but a finding on that issue was not essential to a conviction.
Each and all of the several issues in the case are overruled without discussion inasmuch as they do not present questions of such importance as to require it, save and except that which is raised by Bill of Exception No. 1. This bill presents an error which would require a reversal of the case were it not for the fact that appellant had given evidence without objection covering the same identical facts as those complained of. By it complaint is made that the owner of the goats was permitted to testify that he had lost eighteen goats on a prior date and during the month of December, and that he found these identical goats in the barn with the twenty-five for which appellant was being tried in this case. It is also stated in the record that appellant is under indictment at the present time for receiving and concealing the eighteen goats referred to. The evidence relates to and brings before the jury a separate and distinct *Page 620 
offense from that for which the appellant is being tried, and is, under most circumstances, inadmissible. However, we are confronted with the court's qualification of the bill referring to the statement of the appellant in the statement of facts to the following effect: "I bought, I think, eighteen. I paid him for them three dollars and a quarter. Then, I bought some more goats after that a little later along in January. After I bought the goats, Mr. Grebein took them out to his place; he had a little farm out there. I paid three dollars and a quarter for the second bunch. I have finished paying for them."
This testimony was given without objection on direct examination by the appellant as a witness, and in a discussion of the same transaction about which Mr. Colwick testified over his objection. Having testified voluntarily as to the transactions himself and having covered fully by such testimony all of the things complained of as developed by the witness Colwick, we think the appellant is in no position to complain of the error pointed out in his bill, and the same is accordingly overruled.
The other bills in the record assign no error which we consider grounds for reversal and they are consequently overruled.
The judgment of the trial court and its sentence being regular, the case is affirmed.
                    ON MOTION FOR REHEARING.